DETAILED ACTION
	In Application filing on 09/20/2018 claims 1-20 are pending. Claims 1-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Specie A.I. The discharging of the at least one of the plurality of conductors and the at least one reinforcement with the matrix material from the print head includes: first discharging only the at least one reinforcement with the matrix material to form a portion of the sheath; discharging only the plurality of conductors against the portion of the sheath; and discharging only the reinforcement with the matrix material against the plurality of conductors to close off the sheath around the plurality of conductors. The specie currently corresponds to claim 2.
Specie A.II. The discharging of the at least one of the plurality of conductors and the at least one reinforcement with the matrix material from the print head includes discharging the at least one of the plurality of conductors and the at least one reinforcement with the matrix material directly onto a machine for which the composite harness will conduct at least one of power and signals. This specie currently corresponds to claims 3 and 17-20.
Specie A.III. The discharging of the at least one of the plurality of conductors and the at least one reinforcement with the matrix material from the print head includes: connecting the at least one of the plurality of conductors and the at least one reinforcement to an anchor; and moving the print head away from the anchor to cause the at least one of the plurality of conductors and the at least one reinforcement to be pulled from the print head. This specie currently corresponds to claims 4-5.
The species are independent or distinct because the claims to the different species recite the mutual exclusive characteristics of such species. For example, specie I requires discharging only the reinforcement material with matrix material to form a portion of the sheath, then discharging only the plurality of conductors against the portion of the sheath. In contrast, specie II requires discharging both the conductors and reinforcement material with the matrix material directly onto a machine and specie III requires connecting both the conductors and reinforcement material to an anchor. In addition, these species are not obvious variants of each other based on the current record.
Specie B.1. Wherein varying at least one of a type and an amount of at least one of the matrix material and the at least one reinforcement includes selectively making the plurality of conductors visible through the sheath. This specie currently corresponds to claim 9.
Specie B.II. Wherein varying at least one of a type and an amount of at least one of the matrix material and the at least one reinforcement includes selectively adjusting electromagnetic field shielding along a length of the composite wiring harness. This specie currently corresponds to claim 10.
Specie B.III. Wherein varying at least one of a type and an amount of at least one of the matrix material and the at least one reinforcement includes selectively adjusting a flexibility of the matrix material along the length of the composite wiring harness. This specie currently corresponds to claim 11.
The species are independent or distinct because the claims to the different species recite the mutual exclusive characteristics of such species. Each of the species is directed to a mutually exclusive property that is being selectively adjusted (i.e., exposing conductors, adjusting electromagnetic field, and adjusting flexibility). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5-8, and 12-16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species have acquired a separate status in the art in view of their different classification
The species have acquired a separate status in the art due to their recognized divergent subject matter
The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LEITH S SHAFI/Primary Examiner, Art Unit 1744